UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) or 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 MOBILEBITS HOLDINGS CORPORATION (Exact name of Registrant as specified in its charter) Nevada 26-3033276 (State of Incorporation) (I.R.S. Employer Identification No.) 1990 Main Street Suite 750 Sarasota, FL (Address of principal executive offices) (Zip Code) Bellmore Corporation (Former name or address) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class To be so registered Name of each exchange of which each class is to be registered Not applicable Not applicable If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A(c), check the following box. o If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A(d), check the following box. o Securities Act registration statement file number to which this form relates: No. 333-156062 Securities to be registered pursuant to Section 12(g) of the Act: COMMON STOCK, PAR VALUE OF $0.001 (Title of Class) Item 1. Description of Registrant’s Securities to be Registered. The description of the Common Stock of the Company is set forth under the caption “Description of Securities” in the Company’s Registration Statement on Form S-1 (File No. 333-156062)filed with the Securities and Exchange Commission on December 23, 2008, as amended (the “Registration Statement”), and in the prospectus included in the Registration Statement, is hereby incorporated by reference in response to this item. Item 2. Exhibits Exhibit Number Description Articles of Incorporation (1) By-Laws (1) (1) Incorporated herein by reference from the Registrant’s Form S-1 Registration Statement filed with the Securities and Exchange Commission (SEC File No. 333-156062) on December 23, 2008. Such exhibits are incorporated by reference pursuant to Rule 12b-32. SIGNATURES In accordance with Section 12 of the Exchange Act of 1934, the Registrant duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, on this 27th day of April, 2010. MobileBits Holdings Corporation By: /s/Walter Kostiuk Walter Kostiuk President, Chief Executive Officer and Director
